IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


ALTON D. BROWN,                          :   No. 125 MAP 2016
                                         :
                  Appellant              :   Appeal from the Order of the
                                         :   Commonwealth Court at 318 MD 2015,
                                         :   dated September 9, 2016.
            v.                           :
                                         :
                                         :
JOHN E. WETZEL,                          :
                                         :
                  Appellee               :


                                     ORDER


PER CURIAM                                        DECIDED: January 18, 2018
      AND NOW, this 18th day of January, 2018, the Order of the Commonwealth is

AFFIRMED.

Justice Wecht files a dissenting statement in which Justices Donohue and Dougherty
join.